DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 17, and dependents, Applicant recites the limitation “further including a needle body including the foam generating tip assembly”. However, parent Claim 1 requires the system to be incorporated as a “catheter”. The specification indicates these two inventions to be separate species from one another and does not resolve to practice an invention which includes BOTH a catheter and a needle (see Par. 8, 10, 79, 81, 89; see Fig. 11A, 11B).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, Applicant recites “further including… a dual lumen catheter”. This creates confusion as it is unclear if this “a dual lumen catheter” is intended to be a different catheter than the one first introduced in Claim 1 (as amended).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,548,607 (“Netzer”) in view of U.S. Publication No. 2012/0004598 (“Levy”).
Regarding Claim 1, Netzer discloses a gas enriched foam generating apparatus (inter alia 110) for performing medical procedures, including sclerotherapy (Par. 1, 36), comprising:
A foam generating tip assembly (109) provided with a proximal first end (circa 409, 401) and a tip (404) at a distal second end thereof (Fig. 4), wherein the tip assembly comprises, inter alia, a mixing chamber (see 400, collectively, creating turbulences 410) located in a central portion of the foam generating tip assembly (see Fig. 4);
 the tip being provided in fluid communication with a source of gas (see generally 406a; see also Par. 36) fluidly connected to the proximal first end of the foam generating tip (see Fig. 4), a catheter (110) connects the source of gas to the proximal first end of the foam generating tip assembly (see Fig. 4); and
the tip being provided in fluid communication with a source of a medical solution (see generally 405a; see also Par. 36), the source of the medical solution being fluidly connected to the proximal first end of the foam generating tip assembly for communication (see Fig. 4), , the catheter connects the compressed gas unit to the proximal first end of the foam generating tip assembly (see Fig. 4);
wherein the gas from the gas source and the medical solution are combined within the foam generating tip assembly in a manner generating a gas enriched foam that is ultimately dispensed from the foam generating apparatus (Par. 4, 40, 67, 82).
Netzer discloses the invention substantially as claimed except that the foam generating tip comprises a “multi-channel arrangement” including first and second channels leading to and in fluid communication with the mixing chamber. While Netzer does contemplate that the source of gas and the source of medical solution may be “guideable” via supply lines (Par. 36) the depiction of the invention in Fig. 4 is largely schematic in nature, not illustrating these supply lies or showing, precisely, where the combine with each other.
However, Levy discloses a related gas enriched foam generating apparatus (Fig. 2, 3) for performing medical procedures (Abstract). Levy recognizes that such medical foams are useful for a variety of applications including sclerotherapy (Par. 5, 29). Levy discloses that the apparatus includes: 
a foam generating tip assembly (280; Fig. 3) composed of a multi-channel arrangement (225, 230) at a proximal first end thereof and a tip (215, 270) at a distal second end thereof;
a compressed gas unit (1) fluidly connected (at 230) to the proximal first end of the foam generating tip assembly for communication with the multi-channel arrangement (see Fig. 2);
and a source of a medical solution (290), the source of the medical solution being fluidly connected to the proximal first end of the foam generating tip assembly (at 225) for communication with the multi-channel arrangement;
the multi-channel arrangement of the foam generating tip assembly includes first (225) and second (230) channels leading to and in fluid communication with, a mixing chamber (240) located in a central portion of the foam generating tip assembly (see Fig. 3, i.e. the mixing chamber is located between the proximal and distal ends of the tip assembly), the tip being provided by tubular lumens (256, 216) in communication with the source of compressed gas and the source of medical solution (see Fig. 2);
wherein compressed gas, from the compressed gas unit, and the medical solution are combined within the foam generating tip assembly in a manner generating a gas enriched foam that is ultimately dispensed from the foam generating apparatus (Abstract), whereby the wherein the multi-channel arrangement of the foam generating tip assembly employs a Venturi arrangement (Par. 3-5 and 29) to effectively mix the gas and solution to efficiently create the medical foam (see Par. 3-5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the tip of the invention of Netzer to utilize a venturi based tip design having a mixing chamber fed by a multi-channel arrangement, as disclosed by Levy, in communication with supply lines provided through the catheter lumen to convey the medical solution and a gas from a compressed gas source in order to utilize a known and predictable manner by which a medical foam may be created in an efficient manner to ensure suitable mixing and agitation.

    PNG
    media_image1.png
    480
    604
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering showing substitution of the mixing tip arrangement of Netzer with a suitable, art-recongized alternative tip construction (see Levy) wherein the tip is fed from supply lines provided within the catheter to communicate with the multi-channel arrangement of the mixing tip to permit in vivo generation of sclerosing foam
Regarding Claim 2, Netzer, as modified in view of Levy as detailed above, provides for providing supply lines within the catheter thereby creating a dual lumen catheter including a first end (see generally 407) and a second end (see generally 409) to which the foam generating tip assembly (see modifications in view of Levy) is secured.
Regarding Claim 3, Netzer, as modified in view of Levy, provides for the compressed gas unit (see generally 406a, Netzer – more particularly 27 – Levy) is fluidly connected to a first lumen (i.e. the first supply line – see particularly 256, Levy) of the dual lumen catheter.
Regarding Claim 4, Netzer, as modified in view of Levy, provides for the medical solution (see generally 405a, Nezter – more particularly 290, Levy) is fluidly connected to a second lumen (i.e. the second supply line) of the dual lumen catheter.
Regarding Claim 5, Netzer, as modified in view of Levy, provides for the the multichannel arrangement of the foam generating tip assembly employs a Venturi arrangement (Par. 3-5 and 29).
Regarding Claim 9, Netzer discloses the medical solution is a sclerosing agent (see Title).
Regarding Claim 10, Netzer, as modified in view of Levy as detailed above, provides for providing supply lines within the catheter thereby creating a dual lumen catheter including a first end (see generally 407) and a second end (see generally 409) to which the foam generating tip assembly (see modifications in view of Levy) is secured.
Regarding Claim 11, Netzer, as modified in view of Levy, provides for the compressed gas unit (see generally 406a, Netzer – more particularly 27 – Levy) is fluidly connected to a first lumen (i.e. the first supply line – see particularly 256, Levy) of the dual lumen catheter.
Regarding Claim 12, Netzer, as modified in view of Levy, provides for the medical solution (see generally 405a, Nezter – more particularly 290, Levy) is fluidly connected to a second lumen (i.e. the second supply line) of the dual lumen catheter.
Regarding Claim 13, Netzer, as modified in view of Levy, provides for the the multichannel arrangement of the foam generating tip assembly employs a Venturi arrangement (Par. 3-5 and 29).
Regarding Claim 14, Netzer discloses a method comprising treating arteries using the foam generating apparatus (see Clm. 27).
Regarding Claim 15, Netzer discloses a method comprising treating veins using the foam generating apparatus (see Clm. 27).

Claim(s) 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,548,607 (“Netzer”) in view of U.S. Publication No. 2012/0004598 (“Levy”) as applied above, and further in view of U.S. Patent No. 6,572,873 (“Osman”).
Regarding Claims 6 and 7, Netzer, as modified by Levy, discloses the tip includes a member composed of a porous structured material (215 – see Levy) allowing for the passage of the pressurized gas and the medical solution. However, Levy fails to disclose that such a member is “composed of a sintered material”. However, Osman discloses a related invention for the generation of a sclerosing foam agent whereby a porous material is placed across the flow in a manner related to that Levy, whereby the porous material may comprise a sintered material (see Brief Summary of Text, Par. 48, 54, 79) the sintered material acting as a porous mesh/screen in order to assist in the production of uniform foam. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the porous material (215) of Netzer to comprise a sintered material, as disclosed by Osman, in order to select a specific known material recognized to be useful in the art of scleroscing foam generation whereby the sintered material assists in the production of a more uniform foam (see Brief Summary, Par. 48 – Osman).
	Regarding Claim 8, Netzer, as modified in view of Levy, discloses the invention substantially as claimed except that the compressed gas is explicitly pressurized CO2. Rather Netzer only explicitly suggests generic “gas”. However, Oman which describes a specific sclerosing foam agent recites that one such suitable gas is compressed CO2 (see Brief Description, Par. 20). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Netzer to utilizes compressed CO2 as the agitating/mixing gas, as disclosed by Osman, the prior art establishing the specific species of gas to be suitable for such specific applications to obtain known and predictable results of constructing a specific species of sclerosing medical foam.
	Regarding Claim 16, Netzer discloses the method to include using the apparatus to treat veins, but does not explicitly suggest the saphenous vein. However, Osman discloses using a scelorsing apparatus to treat veins, particularly the saphenous vein (Col. 4, Ln. 64 – Col. 5, Ln. 5; Col. 11, Ln. 27-38). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the method of Nezter, as modified by Levy, to treat the saphenous vein, as disclosed by Osman, thereby only achieving the expected results of selecting a known species of vein recognized by the prior art to be suitable for sclerosing treatment.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,548,607 (“Netzer”) in view of U.S. Publication No. 2012/0004598 (“Levy”) as applied above, and further in view of U.S. Publication No. 2007/0135681 (“Chin”).
	Regarding Claims 17 and 18, Netzer, as modified in view of Levy, discloses the invention substantially as claimed except that the device further comprises a needle body including the foam generating tip assembly. However, Chin discloses that sclerosing catheters may include, at their distal tip, an injection needle to assist in the injection of a sclerosing agent into the tissue itself (Par. 1) such that the multi-channel arrangement forms a needle “hub”. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include a needle to the dispensing outlet of the invention of Netzer, as disclosed by Chin, in order to allow direct release of a sclerosing agent into the tissue itself.
Regarding Claim 19, Netzer, as modified in view of Levy, provides for the the multichannel arrangement of the foam generating tip assembly employs a Venturi arrangement (Par. 3-5 and 29).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,548,607 (“Netzer”) in view of U.S. Publication No. 2012/0004598 (“Levy”) and U.S. Publication No. 2007/0135681 (“Chin”) as applied above, and further in view of U.S. Patent No. 6,572,873 (“Osman”).
Regarding Claims 20, Netzer, as modified by Levy and Chin, discloses the tip includes a member composed of a porous structured material (215 – see Levy) allowing for the passage of the pressurized gas and the medical solution. However, Levy fails to disclose that such a member is “composed of a sintered material”. However, Osman discloses a related invention for the generation of a sclerosing foam agent whereby a porous material is placed across the flow in a manner related to that Levy, whereby the porous material may comprise a sintered material (see Brief Summary of Text, Par. 48, 54, 79) the sintered material acting as a porous mesh/screen in order to assist in the production of uniform foam. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the porous material (215 – see Levy) of Netzer to comprise a sintered material, as disclosed by Osman, in order to select a specific known material recognized to be useful in the art of scleroscing foam generation whereby the sintered material assists in the production of a more uniform foam (see Brief Summary, Par. 48 – Osman).

Claim(s) 1-5, 9-13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0004598 (“Levy”) in view of U.S. Patent No. 6,893,421 (“Larson”) and EP 2,548,607 (“Netzer”).
Regarding Claim 1-5, 9-13, Levy discloses a gas enriched foam generating apparatus for performing medical procedures (Fig. 2, 3; Abstract)), comprising:
a foam generating tip assembly (280; Fig. 3) composed of a multi-channel arrangement (225, 230) at a proximal first end thereof and a tip (215, 270) at a distal second end thereof;
a compressed gas unit (1) fluidly connected (at 230) to the proximal first end of the foam generating tip assembly for communication with the multi-channel arrangement (see Fig. 2);
and a source of a medical solution (290), the source of the medical solution being fluidly connected to the proximal first end of the foam generating tip assembly (at 225) for communication with the multi-channel arrangement;
the multi-channel arrangement of the foam generating tip assembly includes first (225) and second (230) channels leading to and in fluid communication with, a mixing chamber (240) located in a central portion of the foam generating tip assembly (see Fig. 3, i.e. the mixing chamber is located between the proximal and distal ends of the tip assembly);
wherein compressed gas, from the compressed gas unit, and the medical solution are combined within the foam generating tip assembly in a manner generating a gas enriched foam that is ultimately dispensed from the foam generating apparatus (Abstract), whereby the wherein the multi-channel arrangement of the foam generating tip assembly employs a Venturi arrangement (Par. 3-5 and 29).
Levy discloses the invention substantially as claimed except that the device further comprises a dual lumen catheter including a first end and a second end to which the foam generating tip assembly is secured. Levy does provide first (256) and second (216) lumens for conveying materials from the compressed gas unit and medical solution source to foam generating apparatus, but fails to envision these lumens as collectively forming a “dual lumen catheter”.
Levy does indicate that medical foams are used for a variety of applications including sclerotherapy (Par. 5 and 29) as well as wound treatment including treatment of ulcers (Abstract; Par. 29). Relatedly Larson discloses a catheter that can be used to delivery sclerosing agents as well as being useful for treating wounds including ulcers (Col. 1, Ln. 66 – Col. 2, Ln. 5). Relatedly, Netzer, discloses a catheter (100; see e.g. Fig. 1) configured to generate a foam scleroscant as part of the catheter itself, as opposed to generating the scleroscant ex vivo followed by introducing the scleroscant separately (Par. 4). Here Netzer provides the catheter (100) with a foam generating device (109 – generally equivalent to the device of Levy) whereby the foam generating device is in communication with two lumens (101, 110) to “suck in” a therapeutic agent-gas mixture and release a foam scerloscant therefrom (see Par. 78) locally to reduce the amount of decay associated with separate production of the foam remotely.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to incorporate the foam generating tip to the distal end of a dual lumen catheter to connect the compressed gas unit and medical solution source to the remotely located foam generating tip assembly in order to treat medical conditions such as ulcers via a catheter, as disclosed by Larson, whereby the prior art (see Netzer) indicates that local generation of foam medicaments is a beneficial alternative to remote generation to thereby reduce decay associated with separate production of the foam remotely – whereby the prior art collectively serves as a clear nexus for both wound treatment and sclerotherapy and as such, the modified invention of Levy would be recognized for its utility in both treatment of wounds (especially ulcers – see Larson) located within the body or sclerotherapy of the vasculature.
Regarding Claim 14-16, Levy, as modified by Larson and Netzer, provides for use of the catheter system to deliver a sclerosing agent to blood vessels including arteries and veins (Par. 9, 27), while Netzer fails to explicitly suggest treating the “great saphenous vein”, such a specific and particular vein is an obvious design choice within the genus established by Netzer and it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the modified invention of Levy, in view of Netzer, to treat any of the various arteries and veins of the human body, including the great saphenous vein, in order to provide sclerotherapy thereto in a known and predictable manner.
Claim(s) 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0004598 (“Levy”) in view of U.S. Patent No. 6,893,421 (“Larson”) and EP 2,548,607 (“Netzer”) as applied above, and further in view of U.S. Patent No. 6,572,873 (“Osman”).
Regarding Claims 6 and 7, Levy, as modified by Larson and Netzer, discloses the invention substantially the tip includes a member composed of a porous structured material (215) allowing for the passage of the pressurized gas and the medical solution. However, Levy fails to disclose that such a member is “composed of a sintered material”. However, Osman discloses a related invention for the generation of a sclerosing foam agent whereby a porous material is placed across the flow in a manner related to that Levy, whereby the porous material may comprise a sintered material (see Brief Summary of Text, Par. 48, 54, 79) the sintered material acting as a porous mesh/screen in order to assist in the production of uniform foam. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the porous material (215) of Levy to comprise a sintered material, as disclosed by Osman, in order to select a specific known material recognized to be useful in the art of scleroscing foam generation whereby the sintered material assists in the production of a more uniform foam (see Brief Summary, Par. 48 – Osman).
	Regarding Claim 16, Levy, as modified in view of Larson and Netzer, discloses the method to include using the apparatus to treat veins, but does not explicitly suggest the saphenous vein. However, Osman discloses using a scelorsing apparatus to treat veins, particularly the saphenous vein (Col. 4, Ln. 64 – Col. 5, Ln. 5; Col. 11, Ln. 27-38). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the method of Nezter, as modified by Levy, to treat the saphenous vein, as disclosed by Osman, thereby only achieving the expected results of selecting a known species of vein recognized by the prior art to be suitable for sclerosing treatment.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0004598 (“Levy”) in view of U.S. Patent No. 6,893,421 (“Larson”) and EP 2,548,607 (“Netzer”) as applied above, and further in view of U.S. Publication No. 2007/0135681 (“Chin”).
	Regarding Claims 17 and 18, Levy, as modified in view of Larson  and Netzer, discloses the invention substantially as claimed except that the device further comprises a needle body including the foam generating tip assembly. However, Chin discloses that sclerosing catheters may include, at their distal tip, an injection needle to assist in the injection of a sclerosing agent into the tissue itself (Par. 1) such that the multi-channel arrangement forms a needle “hub”. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include a needle to the dispensing outlet of the invention of Levy, as disclosed by Chin, in order to allow direct release of a sclerosing agent into the tissue itself.
Regarding Claim 19, Levy provides for the multichannel arrangement of the foam generating tip assembly employs a Venturi arrangement (Par. 3-5 and 29).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0004598 (“Levy”) in view of U.S. Patent No. 6,893,421 (“Larson”), EP 2,548,607 (“Netzer”), and U.S. Publication No. 2007/0135681 (“Chin”) as applied above, and further in view of U.S. Patent No. 6,572,873 (“Osman”).
Regarding Claims 20, Levy, as modified by Larson, Netzer, and Chin, discloses the tip includes a member composed of a porous structured material (215 – see Levy) allowing for the passage of the pressurized gas and the medical solution. However, Levy fails to disclose that such a member is “composed of a sintered material”. However, Osman discloses a related invention for the generation of a sclerosing foam agent whereby a porous material is placed across the flow in a manner related to that Levy, whereby the porous material may comprise a sintered material (see Brief Summary of Text, Par. 48, 54, 79) the sintered material acting as a porous mesh/screen in order to assist in the production of uniform foam. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the porous material (215) of Levy to comprise a sintered material, as disclosed by Osman, in order to select a specific known material recognized to be useful in the art of scleroscing foam generation whereby the sintered material assists in the production of a more uniform foam (see Brief Summary, Par. 48 – Osman).

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues (Pg. 15-16) that “[t]he devices of Levy and Netzer are very different, and absent the application of impermissible hindsight, there appears to be no reason to combine the references as suggested by Examiner.” However, this is not persuasive. Specifically, Levy explicitly references the applications of generated medical foam in sclerotherapy procedures and Nezter likewise is directed toward the generation of medical foam, specifically for in vivo foam generation for sclerotherapy. Therefore it is clear that the rejection does not rely upon hindsight, but rather the obvious roadmap as set forth in the prior art with Levy explicitly recognizing that the generation of medical foam for wound care and hair growth is related to the generation of medical foam for sclerotherapy. Furthermore, Larson further serves to establish a clear nexus of sclerothepary and wound treatment. Levy therefore only provides for a specific method by which sclerosing foam would have been obvious to generate. The prior art, see especially Netzer, provides for clear motivation to generate medical foam in vivo thereby providing a clear suggestion to modify the invention of Levy to be located at the distal end of a catheter such that the medical foam can be generated directly within the patient to practice sclerotherapy and/or wound care while reducing the decay of the foam (see Netzer). Levy cannot possibly be considered to constitute a teaching away from the proposed solution inasmuch as Levy does not discourage or disparage the concept of generating a sclerosing foam with the instant apparatus or generating a sclerosing foam in vivo. In fact, Levy’s mention to the related applications of sclerosing foam creates a clear road map to the ordinary artisan to consider the application of the apparatus in such fields, with Larson providing further indication to the skilled artisan as to the overlap in wound treatment and the delivery of sclerosing agents – whereby the prior art collectively establish the obviousness of incorporating the foam generating tip of Levy to the distal end of a catheter such that treating foam can be generated in vivo for a variety of applications including sclerotherapy of vein and arteries (see Netzer) or sclerotherapy of ulcers (see Larson) in the alternative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                    
06/15/2021